United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-31154
                         Conference Calendar



DARRYL MOORE,

                                     Plaintiff-Appellant,

versus

RICHARD L. STALDER; LINDA RAMSAY; ANGIE HUFF; RAY HANSON;
BECKY MOSS; VENETIA T. MICHAEL,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-600
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Darryl Moore, Louisiana prisoner no. 117655, appeals the

dismissal, without prejudice, of his 42 U.S.C. § 1983 action in

which he complains of a prison disciplinary sanction.       We review

the dismissal de novo and take a strict approach to the

requirement that a prisoner exhaust administrative remedies.

Days v. Johnson, 322 F.3d 863, 866 (5th Cir. 2003) (strict

approach); Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-31154
                                -2-

(de novo review).   Nothing in the record on appeal shows that

Moore exhausted his administrative remedies prior to filing his

action.   See Wendell v. Asher, 162 F.3d 887, 890 (5th Cir. 1998);

42 U.S.C. § 1997e(a).   The judgment of the district court is

     AFFIRMED.